Exhibit 10.1

August 31, 2011

MISCOR Group, Ltd.

800 Nave Road

Massillon, OH 44646

Attention:  Michael P. Moore

 

Re: Short term extension of credit facilities under Credit and Security
Agreement

Dear Mr. Moore:

Reference is made to that certain Credit and Security Agreement dated as of
January 14, 2008, as amended (the “Credit Agreement”) to which each of MISCOR
Group, Ltd., an Indiana corporation (“MISCOR”), Magnetech Industrial Services,
Inc., an Indiana corporation (“MIS”) and HK Engine Components, LLC, an Indiana
limited liability company (“HK” and together with MISCOR and MIS, the
“Borrowers” and each a “Borrower”), and Wells Fargo Bank, National Association
(the “Lender”), acting through its Wells Fargo Business Credit operating
division, are a party. Capitalized terms used herein shall have the meaning
assigned to such terms in the Credit Agreement.

As you know, the Maturity Date set forth in the Credit Agreement is currently
August 31, 2011 and accordingly both the Revolving Note and the Term Note are
scheduled to mature and be payable on such date. The parties have been working
through the terms of a possible extension of the credit facilities provided
under the Credit Agreement but have not yet reached agreement on those terms.
Accordingly, Lender has agreed to extend the term of the credit facilities until
September 30, 2011 and the term “Maturity Date” as the same is defined in the
Credit Agreement is hereby amended to mean September 30, 2011.

Except as expressly set forth herein, the Credit Agreement and the other Loan
Documents related thereto remain in full force and effect in accordance with
their terms. The Lender’s agreements herein shall not constitute a “course of
dealing” or any agreement of the part of the Lender to further extend the
Maturity Date on either a short term or long term basis.

Please acknowledge your agreement to the terms of this letter by executing a
copy of the same where indicated below and returning it to the undersigned.

Sincerely,

WELLS FARGO BANK, NATIONAL ASSOCIATION

/s/ Daniel Manella

Daniel Manella

Vice President

Acknowledged and agreed to



--------------------------------------------------------------------------------

MISCOR Group, Ltd.

August 30, 2011

Page 2

 

this 30th day of August, 2011

 

MISCOR GROUP, LTD.     MAGNETECH INDUSTRIAL SERVICES, INC. By:  

/s/ Michael P. Moore

    By:  

/s/ Michael P. Moore

  Michael P. Moore, Chief Executive Officer       Michael P. Moore, Chief
Executive Officer HK ENGINE COMPONENTS, LLC       By:  

/s/ Michael P. Moore

        Michael P. Moore, Chief Executive Officer      